Exhibit 99.1 Unaudited Condensed Interim Consolidated Financial Statements (Expressed in Canadian Dollars) For the three and nine month periods ended September 30, 2014 and 2013 NOTICE OF NO AUDITOR REVIEW OF CONDENSED INTERIM CONSOLIDATED FINANCIAL STATEMENTS Under National Instrument 51-102, Part 4, subsection 4.3 (3)(a), if an auditor has not performed a review of the interim financial statements, they must be accompanied by a notice indicating that the financial statements have not been reviewed by an auditor. The accompanying unaudited condensed interim consolidated financial statements of the Company have been prepared by and are the responsibility of the Company’s management and have been approved by the Board of Directors of the Company. The Company’s independent auditor has not performed a review of these condensed interim consolidated financial statements in accordance with standards established by the Canadian Institute of Chartered Accountants for a review of interim financial statements by an entity’s auditor. 1 Hunt Mining Corp. An Exploration Stage Enterprise Expressed in Canadian Dollars Condensed Interim Consolidated Statements of Financial Position (unaudited) September 30, December 31, NOTE (Audited) CURRENT ASSETS: Cash and equivalents 7 $ $ Marketable securities 8 - Accounts receivable Prepaid expenses Total Current Assets NON-CURRENT ASSETS: Property and equipment 9 Performance bond 12 VAT receivable, net of discount 13 Other deposit 17 (c) Minimal presumed income tax receivable Total Non-Current Assets: TOTAL ASSETS: $ $ CURRENT LIABILITIES: Accounts payable and accrued liabilities $ $ Taxes payable Total Current Liabilities: NON-CURRENT LIABILITIES: Provision 17
